Adams, J.
The evidence, we think, shows that the' road in question was dedicated to the public about fourteen years prior to the commencement of the action, by one James Far-iey, who was the owner of the land at that time, and that the road has been worked and traveled as a public highway ever since. The facts appear to be substantially as follows: A road was duly established by the board of supervisors very near the line of the road as traveled. When the road supervisor proceeded to open the road that had been established, he followed the line of the road as established a part of the way, but, at the request of Farley, the land-owner, he deflected a little at one or two points. This request of Farley, and the action of the road supervisor in opening the road as requested, and of the public in traveling the road as opened, constitute the foundation of whatever right the public has outside of the line upon which the road was originally established. The plaintiff claims that this is insufficient, because it was not within the power of Farley and the road supervisor to change a road duly established. To this we have to say that it may be that such power is wanting, but that is not the question-before us.- We are not concerned to inquire whether the road as established ceased to exist when the rights of the j>ub-lic attached to the road as travelled. For-the purposes of the opinion, it might be conceded that the road as established still exists. What we hold is, merely that the public acquired the rights as claimed by the defendants. We think that the injunction was properly dissolved.
Affirmed,